March 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       IN THE MATTER OF THE ESTATE OF PATTY ANN SCHMIDT
        RICHARDSON, A/K/A PATTY S. RICHARDSON, DECEASED

NO. 14-12-00516-CV


                     ________________________________

      This cause, an appeal from the judgment signed May 14, 2012 in favor of
Stilwell Retirement Residence, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant Stilwell Retirement Residence to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.